




Exhibit 10(bb)
EXECUTION VERSION



--------------------------------------------------------------------------------













GUARANTEE AGREEMENT








Dated as of February 12, 2014






of






GENERAL MONITORS, INC.

















--------------------------------------------------------------------------------












A/75912073.3

--------------------------------------------------------------------------------

    

GUARANTEE AGREEMENT
THIS GUARANTEE AGREEMENT, dated as of February 12, 2014 (this “Guarantee
Agreement”), is made by GENERAL MONITORS, INC., a Nevada corporation (the
“Guarantor”), in favor of the Purchasers (as defined below) and the other
holders from time to time of the Notes (as defined below). The Purchasers and
such other holders are herein collectively called the “holders” and individually
a “holder.”
PRELIMINARY STATEMENTS:
I.    Mine Safety Appliances Company, a Pennsylvania corporation (the
“Company”), previously entered into a Note Purchase Agreement, dated as of
December 20, 2006 (as amended, modified, supplemented or restated from time to
time, the “Note Purchase Agreement”), with each of the Purchasers listed on the
signature pages thereto (collectively, the “Purchasers”), pursuant to which the
Company issued and sold to the Purchasers $60,000,000 in aggregate principal
amount of its 5.41% Senior Notes due December 20, 2021 (as the same may be
amended, restated or otherwise modified from time to time, collectively, the
“Notes”). Capitalized terms used herein have the meanings specified in the Note
Purchase Agreement unless otherwise defined herein.
II.    The Company has informed the holders of the Notes that certain Events of
Default have occurred under Section 11(c) of the Note Purchase Agreement as a
result of (a) the Company's failure to comply with Section 10.3 of the Note
Purchase Agreement (the “Priority Indebtedness Default”) as a result of the
execution of certain Guaranties of the Indebtedness of the Company under, and in
respect of, the 2010 Note Purchase Agreement and the Bank Credit Agreement (as
each such term is defined in the 2006 Amendment and Waiver referred to below),
and (b) the Company's failure to provide notice to the holders of the Notes of
the occurrence of the Priority Indebtedness Default in accordance with Section
7.1(d) of the Note Purchase Agreement (the “2006 Notice Default” and together
with the Priority Indebtedness Default, collectively, the “Existing Defaults”).
III.    The Purchasers have agreed to waive the Existing Defaults and amend
certain terms and provisions of the Note Purchase Agreement, upon the terms, and
subject to the conditions, set forth in that certain Amendment No. 1 and Waiver
to Note Purchase Agreement, dated as of the date hereof, by and between the
Company and the holders of the Notes (the “2006 Amendment and Waiver”).
IV.    It is a condition to the agreement of the holders of the Notes to enter
into the 2006 Amendment and Waiver that the Guarantor execute and deliver this
Guarantee Agreement to the holders of the Notes and that this Guarantee
Agreement be in full force and effect.
V.    The Guarantor has received and will receive direct and indirect benefits
from the transactions contemplated by the 2006 Amendment and Waiver and the
agreement of the holders of the Notes to continue to extend credit to the
Company pursuant to the terms of the Note Purchase Agreement and the Notes. The
Board of Directors of the Guarantor has determined that the incurrence of such
obligations is in the best interests of the Guarantor.
NOW THEREFORE, in compliance with the Note Purchase Agreement, and in
consideration of, the execution and delivery of the Note Purchase Agreement and
the purchase of the Notes by each of the Purchasers, the Guarantor hereby
covenants and agrees with, and represents and warrants to, each of the holders
as follows:
1.    GUARANTEE; INDEMNITY.

1
A/75912073.3

--------------------------------------------------------------------------------




1.1    GUARANTEE. The Guarantor hereby irrevocably and unconditionally
guarantees to each holder, the due and punctual payment in full of (a) the
principal of, Make-Whole Amount, if any, and interest on (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Purchase Agreement or any other instrument referred to therein (all such
obligations described in clauses (a) and (b) above are herein called the
“Guaranteed Obligations”). The guarantee in the preceding sentence is an
absolute, present and continuing guarantee of payment and not of collectability
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Notes or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations, the Guarantor agrees to pay the same when
due to the holders entitled thereto, without demand, presentment, protest or
notice of any kind, in lawful money of the United States of America, pursuant to
the requirements for payment specified in the Notes and the Note Purchase
Agreement. Each default in payment of any of the Guaranteed Obligations shall
give rise to a separate cause of action hereunder and separate suits may be
brought hereunder as each cause of action arises. The Guarantor agrees that the
Notes issued in connection with the Note Purchase Agreement may (but need not)
make reference to this Guarantee Agreement.
The Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by the Guarantor or by the Company of any warranty, covenant,
term or condition in, or the occurrence of any default under, this Guarantee
Agreement, the Notes, the Note Purchase Agreement or any other instrument
referred to therein, together with all expenses resulting from the compromise or
defense of any claims or liabilities arising as a result of any such breach or
default, (y) any legal action commenced to challenge the validity or
enforceability of this Guarantee Agreement, the Notes, the Note Purchase
Agreement or any other instrument referred to therein and (z) enforcing or
defending (or determining whether or how to enforce or defend) the provisions of
this Guarantee Agreement.
The Guarantor hereby acknowledges and agrees that the Guarantor’s liability
hereunder is joint and several with any other Person(s) who may guarantee the
obligations and Indebtedness under and in respect of the Notes and the Note
Purchase Agreement.
Notwithstanding the foregoing provisions or any other provision of this
Guarantee Agreement, the holders (by their acceptance of any Note) and the
Guarantor hereby agree that if at any time the Guaranteed Obligations exceed the
Maximum Guaranteed Amount determined as of such time with regard to the
Guarantor, then this Guarantee Agreement shall be automatically amended to
reduce the Guaranteed Obligations to the Maximum Guaranteed Amount. Such
amendment shall not require the written consent of the Guarantor or any holder
and shall be deemed to have been automatically consented to by the Guarantor and
each holder. The Guarantor agrees that the Guaranteed Obligations may at any
time exceed the Maximum Guaranteed Amount without affecting or impairing the
obligation of the Guarantor. “Maximum Guaranteed Amount” means as of the date of
determination with respect to the Guarantor, the lesser of (a) the amount of the
Guaranteed Obligations outstanding on such date and (b) the maximum amount that
would not render the Guarantor’s liability under this Guarantee Agreement
subject to avoidance under Section 548 of the United States Bankruptcy Code (or
any successor provision) or any comparable provision of applicable state law.

2
A/75912073.3

--------------------------------------------------------------------------------




1.2    INDEMNITY. The Guarantor hereby further agrees that if, for any reason,
any amount claimed by a holder of the Notes under this Guarantee Agreement is
not recoverable on the basis of a guarantee, it will be liable as a principal
debtor and primary obligor to indemnify that holder of the Notes against any
cost, loss or liability it incurs as a result of the Company not paying any
amount expressed to be payable by it under the Notes, the Note Purchase
Agreement or otherwise on the date when it is expressed to be due. The amount
payable by the Guarantor under this Section 1.2 will not exceed the amount it
would have had to pay under Section 1.1 if the amount claimed had been
recoverable on the basis of a guarantee.
2.    OBLIGATIONS ABSOLUTE.
The obligations of the Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Purchase Agreement or any other instrument referred to
therein, shall not be subject to any counterclaim, setoff, deduction or defense
based upon any claim the Guarantor may have against the Company or any holder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor shall have any knowledge or
notice thereof), including, without limitation: (a) any amendment to,
modification of, supplement to or restatement of the Notes, the Note Purchase
Agreement or any other instrument referred to therein (it being agreed that the
obligations of the Guarantor hereunder shall apply to the Notes, the Note
Purchase Agreement or any such other instrument as so amended, modified,
supplemented or restated) or any assignment or transfer of any thereof or of any
interest therein, or any furnishing, acceptance or release of any security for
the Notes; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of the Notes, the Note Purchase Agreement or any
other instrument referred to therein; (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Company or its property; (d) any merger,
amalgamation or consolidation of the Guarantor or of the Company into or with
any other Person or any sale, lease or transfer of any or all of the assets of
the Guarantor or of the Company to any Person; (e) any failure on the part of
the Company for any reason to comply with or perform any of the terms of any
other agreement with the Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to the Guarantor or
to any subrogation, contribution or reimbursement rights the Guarantor may
otherwise have. The Guarantor covenants that its obligations hereunder will not
be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.
3.    WAIVER.
The Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Purchase Agreement or any other instrument referred to
therein, and of any of the matters referred to in Section 2 hereof, (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of any holder against the Guarantor, including, without
limitation, presentment to or demand for payment from the Company or the
Guarantor with respect to any Note, notice to the Company or to the Guarantor of
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Company, (c) any right to require
any holder to enforce, assert or exercise any right, power or remedy including,
without limitation, any right, power or remedy conferred in the Note Purchase
Agreement or the Notes, (d) any requirement for diligence on the part of any
holder and (e) any other act or omission or thing or delay in doing any other
act or thing which might in any manner or to any extent vary the risk of the
Guarantor or otherwise operate as a discharge of the Guarantor or in any manner
lessen the obligations of the Guarantor hereunder.

3
A/75912073.3

--------------------------------------------------------------------------------




4.    OBLIGATIONS UNIMPAIRED.
The Guarantor authorizes the holders, without notice or demand to the Guarantor
and without affecting its obligations hereunder, from time to time: (a) to
renew, compromise, extend, accelerate or otherwise change the time for payment
of, all or any part of the Notes, the Note Purchase Agreement or any other
instrument referred to therein; (b) to change any of the representations,
covenants, events of default or any other terms or conditions of or pertaining
to the Notes, the Note Purchase Agreement or any other instrument referred to
therein, including, without limitation, decreases or increases in amounts of
principal, rates of interest, the Make-Whole Amount or any other obligation; (c)
to take and hold security for the payment of the Notes, the Note Purchase
Agreement or any other instrument referred to therein, for the performance of
this Guarantee Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors; (f) to exercise or refrain from exercising
any rights against the Company and others; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, the
Guarantor or any other Person or to pursue any other remedy available to the
holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, the Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, the Guarantor agrees that, for
purposes of this Guarantee Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Purchase Agreement, and the Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
5.    SUBROGATION AND SUBORDINATION.
(a)    The Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guarantee Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guarantee Agreement unless and until all
of the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b)    The Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to the Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
the Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guarantee
Agreement.
(c)    If any amount or other payment is made to or accepted by the Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guarantee
Agreement.

4
A/75912073.3

--------------------------------------------------------------------------------




(d)    The Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Purchase
Agreement and that its agreements set forth in this Guarantee Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.
6.    REINSTATEMENT OF GUARANTEE.
This Guarantee Agreement shall continue to be effective, or be reinstated, as
the case may be, if and to the extent at any time payment, in whole or in part,
of any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
7.    RANK OF GUARANTEE.
The Guarantor will ensure that its payment obligations under this Guarantee
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Guarantor now or hereafter existing.
8.    REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.
The Guarantor represents and warrants to each holder as follows:
8.1    ORGANIZATION; POWER AND AUTHORITY. The Guarantor is a Nevada corporation,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Guarantor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guarantee Agreement and to
perform the provisions hereof.
8.2    AUTHORIZATION, ETC. This Guarantee Agreement has been duly authorized by
all necessary corporate action on the part of the Guarantor, and this Guarantee
Agreement constitutes a legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
8.3    COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC. The execution, delivery and
performance by the Guarantor of this Guarantee Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, organizational documents, or any other
agreement or instrument to which the Guarantor or any of its Subsidiaries is
bound or by which the Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Guarantor or any of its Subsidiaries. “Governmental Authority” means (x) the
government of (i) the United States of America or any State or other political
subdivision thereof, or (ii) any other jurisdiction in which the Guarantor or
any of its Subsidiaries conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Guarantor or any of its
Subsidiaries, or (y) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

5
A/75912073.3

--------------------------------------------------------------------------------




8.4    GOVERNMENTAL AUTHORIZATIONS, ETC. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Guarantor of this Guarantee Agreement.
8.5    INFORMATION REGARDING THE COMPANY. The Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide the Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. The Guarantor has
executed and delivered this Guarantee Agreement without reliance upon any
representation by the holders including, without limitation, with respect to (a)
the due execution, validity, effectiveness or enforceability of any instrument,
document or agreement evidencing or relating to any of the Guaranteed
Obligations or any loan or other financial accommodation made or granted to the
Company, (b) the validity, genuineness, enforceability, existence, value or
sufficiency of any property securing any of the Guaranteed Obligations or the
creation, perfection or priority of any lien or security interest in such
property or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties, if any, with respect to any of the Guaranteed
Obligations.
8.6    SOLVENCY. Upon the execution and delivery hereof, the Guarantor will be
solvent, will be able to pay its debts as they mature, and will have capital
sufficient to carry on its business.
9.    TERM OF GUARANTEE AGREEMENT.
This Guarantee Agreement and all guarantees, covenants and agreements of the
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6.
10.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Guarantee Agreement and may be relied upon by any
subsequent holder, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder. All statements contained in any
certificate or other instrument delivered by or on behalf of the Guarantor
pursuant to this Guarantee Agreement shall be deemed representations and
warranties of the Guarantor under this Guarantee Agreement. Subject to the
preceding sentence, this Guarantee Agreement embodies the entire agreement and
understanding between each holder and the Guarantor and supersedes all prior
agreements and understandings relating to the subject matter hereof.
11.    AMENDMENT AND WAIVER.
11.1    REQUIREMENTS. Except as otherwise provided in the fourth paragraph of
Section 1.1 of this Guarantee Agreement, this Guarantee Agreement may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Guarantor and the Required Holders, except that no amendment or waiver (a) of
any of the first three paragraphs of Section 1.1 or any of Section 1.2 or any of
the provisions of Section 2, 3, 4, 5, 6, 7, 9 or 11 hereof, or any defined term
(as it is used therein), or (b) which results in the limitation of the liability
of the Guarantor hereunder (except to the extent provided in the fourth
paragraph of Section 1 of this Guarantee Agreement) will be effective as to any
holder unless consented to by such holder in writing.
11.2    SOLICITATION OF HOLDERS OF NOTES.
(a)    Solicitation. The Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
11.2 to each holder promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

6
A/75912073.3

--------------------------------------------------------------------------------




(b)    Payment. The Guarantor will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
11.3    BINDING EFFECT. Any amendment or waiver consented to as provided in this
Section 11 applies equally to all holders and is binding upon them and upon each
future holder and upon the Guarantor without regard to whether any Note has been
marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant or agreement not expressly amended
or waived or impair any right consequent thereon. No course of dealing between
the Guarantor and the holder nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder. As used
herein, the term “this Guarantee Agreement” and references thereto shall mean
this Guarantee Agreement as it may be amended, modified, supplemented or
restated from time to time.
11.4    NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guarantee Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
12.    NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(a)    if to the Guarantor, to c/o Mine Safety Appliances Company, 121 Gamma
Drive, Pittsburgh, Pennsylvania 153238, Attention: Dennis L. Zeitler, Senior
Vice President and Chief Financial Officer, or such other address as the
Guarantor shall have specified to the holders in writing, or
(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Purchase Agreement (or, if
such holder’s address is not set forth therein, in such holder’s Confirmation of
Acceptance), or such other address as such holder shall have specified to the
Guarantor in writing.
13.    MISCELLANEOUS.
13.1    SUCCESSORS AND ASSIGNS. All covenants and other agreements contained in
this Guarantee Agreement by or on behalf of any of the parties hereto bind and
inure to the benefit of their respective successors and assigns whether so
expressed or not.
13.2    SEVERABILITY. Any provision of this Guarantee Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
13.3    CONSTRUCTION. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such express contrary provision) be deemed to excuse compliance with any other
covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

7
A/75912073.3

--------------------------------------------------------------------------------




The section and subsection headings in this Guarantee Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guarantee Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guarantee Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
13.4    FURTHER ASSURANCES. The Guarantor agrees to execute and deliver all such
instruments and take all such action as the Required Holders may from time to
time reasonably request in order to effectuate fully the purposes of this
Guarantee Agreement.
13.5    GOVERNING LAW. This Guarantee Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
13.6    JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.
(a)    The Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guarantee Agreement. To the fullest extent permitted by applicable law,
the Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in Section
13.6(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 12 or at such other address of which
such holder shall then have been notified pursuant to Section 12. The Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c)    Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against the Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(d)    THE GUARANTOR AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTEE AGREEMENT OR OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH.
13.7    REPRODUCTION OF DOCUMENTS; EXECUTION. This Guarantee Agreement may be
reproduced by any holder by any photographic, photostatic, electronic, digital,
or other similar process and such holder may destroy any original document so
reproduced. The Guarantor agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
holder in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 13.7 shall not prohibit the Guarantor or any other holder
of Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction. A facsimile or electronic transmission of the
signature page of the Guarantor shall be as effective as delivery of a manually
executed counterpart hereof and shall be admissible into evidence for all
purposes.

8
A/75912073.3

--------------------------------------------------------------------------------

    



IN WITNESS WHEREOF, the Guarantor has caused this Guarantee Agreement to be duly
executed and delivered as of the date and year first above written.


GENERAL MONITORS, INC.




By: /s/
Name:
Title:





9
A/75912073.3